DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/521,567 are currently pending and have been examined. Applicant amended claims 1, 3, 4, 5, 7, 8, 10, 11, 13 and 16. 

Response to Arguments/Amendments
The previous rejections of claims 1-20 under 35 USC §102 and 103 are withdrawn in consideration of the amended claims. However, new rejections for claims 1-20 under 35 USC § 103 are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at analyzing the vehicle data to determine an efficiency of the connected vehicle”. However, this limitation is not supported in the specification or in the claims as originally filed. The specification does disclose that vehicle data is analyzable to determine if a black-market part has been installed (¶ [0006], [0007], [0061], [0065]). However, no mention is made of analyzing vehicle data to determine an efficiency of the vehicle. The limitation is new matter. Further, the specification does not provide any guidance as to what efficiency is to be determined and does not provide any guidance as to how the generic vehicle data relates to the unknown efficiency. Therefore, claim 5 does not comply with the written description requirement. Claims 6-12 are rejected because they depend from claim 5 and do not cure the written description requirement deficiency of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boisen et al. (US 2020/0276909 A1, “Boisen”) in view of Masquelier et al. (US 2018/0351415 A1, “Masquelier”).

Regarding claims 1 and 13, Boisen discloses communications systems and methods for electric charging and teaches:
a non-transitory memory of an onboard vehicle computer system of a connected vehicle (vehicle ECU 110 – see at least Fig. 1 and ¶ [0022]) storing computer-executable code that, when executed by a processor, causes the processor to:
collect vehicle data associated with the connected vehicle (data from vehicle ECU 110 – see at least ¶ [0025]);
determine that a threshold proximity is satisfied, wherein the threshold proximity describes a range between the connected vehicle and a charging station for charging the connected vehicle (NFC link 230 will stop communicating data when a physical distance between the nozzle 270 and receptacle is greater than a threshold distance – see at least ¶ [0034]); and
wirelessly transmit the vehicle data to the charging station, wherein a wireless transmission of the vehicle data occurs responsive to determining that the threshold proximity is satisfied (ECU 110 and ECU 120 communicate via wireless link – see at least ¶ [0025]; data from ECU 110 may be provided to station ECU 120 – see at least ¶ [0025]; NFC link 230 and V2X link 250 enables vehicle 202 to transmit or receive large amounts of high-speed data, such as vehicle data – see at least ¶ [0032]; data transfer from vehicle 202 to station 206 when vehicle is located in proximity to station – see at least ¶ [0030]; NFC link 230 will stop communicating data when a physical distance between the nozzle 270 and receptacle is greater than a threshold distance – see at least ¶ [0034]; V2X link may stop transmitting data responsive to NFC communication being terminated – see at least ¶ [0034]) and the vehicle data is used to provide analysis related to an efficiency of the connected vehicle (operational data may include health and performance information – see at least ¶ [0032]; i.e., health and performance information is related to efficiency of the vehicle).

Examiner also notes that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses. See MPEP 2111.04. The limitation “wherein . . . the vehicle data is used to provide analysis related to an efficiency of the connected vehicle” is an intended use of data that is communicated to a charging station. The claim is directed to a computer program product of an onboard vehicle computer system. As claimed, the analysis is not being performed by the computer program product but by some entity at the charging station that received the data. Therefore, the limitation does not limit the claim scope. 

Even though the above limitation does not limit the claim scope and is afforded no patentable weight, Examiner also directs Applicant’s attention to Masquelier to advance prosecution. Masquelier discloses single feed multi-pad wireless charging and teaches:
wirelessly transmit the vehicle data to the charging station, wherein the vehicle data is used to provide analysis related to an efficiency of the connected vehicle (when a vehicle is aligned with pad 102, power module 114 may communicate wirelessly with the vehicle to determine battery health – see at least Fig. 7 and ¶ [0086]; i.e., battery health is data related to efficiency of the battery of the vehicle).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communications systems and methods for electric charging of Roisen to provide any suitable or desirable type of data (Roisen at ¶ [0032) such as data used to 

Regarding claims 4 and 16, Boisen further teaches:
wherein the vehicle data describes one or more of the following: diagnostic information about the connected vehicle; performance information about the connected vehicle; or efficiency information about the connected vehicle (operational information, including autonomous driving information, route information, diagnostic information, fuel cell health or performance information, or any other suitable or desirable information may also be transferred between vehicle 202 and station 206 via V2X link 250 and/or NFC link 230 – see at least ¶ [0032]).

Regarding claims 9 and 17, Boisen further teaches:
wherein the connected vehicle is an autonomous vehicle (operational information of the vehicle may include autonomous driving information – see at least ¶ [0032]).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boisen in view Masquelier, as applied to claims 1 and 13 above, and further in view of Starns (US 2019/0205842 A1).

Regarding claims 2 and 14, Boisen and Masquelier fail to teach but Starns discloses charge scheduling of a fleet of vehicles and teaches:
wherein the charging station is operable to relay the vehicle data to a centralized location (charging station 202 may include a data connection to AV 140 to download telemetry or gathered data while the vehicle is charging and the data may be obtained by a computing system of service facility 100 – see at least ¶ [0023]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined communications systems and methods for electric .

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boisen in view Masquelier, as applied to claims 1 and 13 above, and further in view of Ricci (US 2018/0009330 A1).

Regarding claim 3, Boisen and Masquelier fail to teach but Ricci discloses collecting battery pack state information and teaches:
wherein the vehicle data is analyzable to determine whether a part is installed in the connected vehicle that was reported stolen (unique identifier information may be exchanged between the vehicle and a reporting entity about an onboard power source – see at least ¶ [0143]-[0144]; i.e., unique part identifier is analyzable to determine if it is a stolen part).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined communications systems and methods for electric charging of Boisen and Masquelier to provide vehicle data, as taught by Ricci, to notify manufactures or owner/operators that the battery pack has been illegally altered (Ricci at ¶ [0142]).

Regarding claim 15, Boisen and Masquelier fail to teach but Ricci discloses collecting battery pack state information and teaches:
wherein the vehicle data is analyzable to determine whether a black-market part is installed in the connected vehicle (identifier information may be exchanged between the vehicle and a reporting entity about an onboard power source – see at least ¶ [0143]; identifier information that differs from a stored value is an indication that a licensing and/or warranty requirement or restriction has been violated, such as by substitution of unauthorized parts in the battery pack – see at least ¶ [0143]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined communications systems and methods for electric charging of Boisen and Masquelier to provide vehicle data, as taught by Ricci, to notify manufactures or owner/operators that the battery pack has been illegally altered (Ricci at ¶ [0142]).

Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boisen et al. (US 2020/0276909 A1, “Boisen”) in view of Liang et al. (US 2020/0376979 A1, “Liang”).

Regarding claim 5, Boisen discloses communications systems and methods for electric charging and teaches:
wirelessly receiving, at a charging station for charging a connected vehicle,  vehicle data, wherein the vehicle data is received responsive to a determination that a threshold proximity is satisfied and the threshold proximity describes a range between the connected vehicle and the charging station (ECU 110 and ECU 120 communicate via wireless link – see at least ¶ [0025]; data from ECU 110 may be provided to station ECU 120 – see at least ¶ [0025]; NFC link 230 and V2X link 250 enables vehicle 202 to transmit or receive large amounts of high-speed data, such as vehicle data – see at least ¶ [0032]; data transfer from vehicle 202 to station 206 when vehicle is located in proximity to station – see at least ¶ [0030]; NFC link 230 will stop communicating data when a physical distance between the nozzle 270 and receptacle is greater than a threshold distance – see at least ¶ [0034]; V2X link may stop transmitting data responsive to NFC communication being terminated – see at least ¶ [0034]).

Boisen fails to teach but Liang discloses managing and monitoring a car-battery and teaches: 
analyzing the vehicle data to determine an efficiency of the connected vehicle (operational conditions of the battery are transmitted to a battery health and safety analysis 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communications systems and methods for electric charging of Boisen to provide for analyzing vehicle data to determine an efficiency of the vehicle, as taught by Liang, to effectively and safely supply energy to the vehicles (Liang at ¶ [0002]).

	Regarding claim 6, Liang further teaches:
wherein the charging station is operable to relay the vehicle data to a centralized location (operational conditions of the battery are transmitted to a battery health and safety analysis and management center to determine the health status and operational conditions of each battery – see at least ¶ [0080]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined communications systems and methods for electric charging of Boisen and Liang to relay data to a centralized location, as further taught by Liang, to effectively and safely supply energy to the vehicles (Liang at ¶ [0002]).

Regarding claim 7, Boisen further teaches:
wherein the charging station is an electric vehicle charging station (electric vehicle and charging station – see at least abstract) and the vehicle data is uploaded to the electric vehicle charging station (data from ECU 110 may be provided to station ECU 120 – see at least ¶ [0025]).

Regarding claim 8, Boisen further teaches:
wherein the vehicle data describes one or more of the following: diagnostic information about the connected vehicle; performance information about the connected vehicle; or efficiency information about the connected vehicle (operational information, including autonomous driving information, route information, diagnostic information, fuel cell health or performance information, or any other suitable or desirable information may also be transferred between vehicle 202 and station 206 via V2X link 250 and/or NFC link 230 – see at least ¶ [0032]).

Regarding claim 12, Liang further teaches:
wherein the charging station includes an edge server (data collection is carried out during charge operations at refuel station and the collected data is transmitted to a data collection center – see at least ¶ [0043]; i.e., vehicle to charge station communication and charge station to central location communication; NOTE: edge serve handles communication between the charging station and central computing device and between the charging station and the vehicle – see Applicant’s specification at ¶ [0037]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined communications systems and methods for electric charging of Boisen and Liang to provide for an edge server, as further taught by Liang, to provide a system for effectively and safely supplying energy to the vehicles (Liang at ¶ [0002].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boisen in view of Liang, as applied to claim 5 above, and further in view of Heinrich et al. (US 2014/0036989 A1, “Heinrich”).

Regarding claim 10, Boisen and Liang fail to teach but Heinrich discloses a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and teaches:
wherein the vehicle data is wirelessly received as unicast (electric vehicle establishes connection with charging station EVSE1 via unicast – see at least ¶ [0043]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined communications systems and methods for electric .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boisen in view of Liang, as applied to claim 5 above, and further in view of Ricci (US 2017/0136894 A1).

Regarding claim 11, Boisen and Masquelier fail to teach but Ricci discloses communication between a vehicle and charging system and teaches:
wherein the vehicle data is wirelessly received as a broadcast (communication may be via broadcast messages – see at least Fig. 21A and ¶ [0156]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined  communications systems and methods for electric charging of Boisen and Liang to provide for broadcasting the wireless transmission, as taught by Ricci, to establish direct communication between the vehicle and station (Ricci at ¶ [0156]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boisen in view of Masquelier, as applied to claim 13 above, and further in view of Heinrich.

Regarding claim 18, Boisen and Masquelier fails to teach but Heinrich discloses a method for establishing an IP-based communications connection between an electric vehicle and a charging control unit and teaches:
wherein the vehicle data is wirelessly received as unicast (electric vehicle establishes connection with charging station EVSE1 via unicast – see at least ¶ [0043]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined communications systems and methods for electric .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boisen in view of Masquelier, as applied to claim 13 above, and further in view of Ricci.

Regarding claim 19, Boisen and Masquelier fail to teach but Ricci discloses communication between a vehicle and charging system and teaches:
wherein the vehicle data is wirelessly received as a broadcast (communication may be via broadcast messages – see at least Fig. 21A and ¶ [0156]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined  communications systems and methods for electric charging of Boisen and Masquelier to provide for broadcasting the wireless transmission, as taught by Ricci, to establish direct communication between the vehicle and station (Ricci at ¶ [0156]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boisen in view of Masquelier, as applied to claim 13 above, and further in view of Liang.

Regarding claim 20, Boisen and Masquelier fail to teach but Liang teaches:
wherein the charging station includes an edge server (data collection is carried out during charge operations at refuel station and the collected data is transmitted to a data collection center – see at least ¶ [0043]; i.e., vehicle to charge station communication and charge station to central location communication; NOTE: edge serve handles communication between the charging station and central computing device and between the charging station and the vehicle – see Applicant’s specification at ¶ [0037]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined communications systems and methods for electric charging of Boisen and Liang to provide for an edge server, as further taught by Liang, to provide a system for effectively and safely supplying energy to the vehicles (Liang at ¶ [0002].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AARON L TROOST/Primary Examiner, Art Unit 3666